IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                         : NO. 490
                               :
PUBLIC ACCESS POLICY OF THE    : JUDICIAL ADMINISTRATION DOCKET
UNIFIED JUDICIAL SYSTEM OF     :
PENNSYLVANIA: CASE RECORDS OF :
THE APPELLATE AND TRIAL COURTS :




                                         ORDER

PER CURIAM

       AND NOW, this 28th day of November, 2017, in accordance with Section 7(C) of
the Public Access Policy of the Unified Judicial System of Pennsylvania: Case Records
of the Appellate and Trial Courts, it is Ordered that all documents filed with the Supreme
Court of Pennsylvania that contain confidential information shall be filed in two versions,
a redacted version and an unredacted version.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective January 6, 2018.